Memorandum. The Division of Human Rights found that the railroad had discriminated against the complainant because of his race and color, in violation of the Human Rights Law, and made an order accordingly. The Appeal Board affirmed. On review the Appellate Division determined that the record contained no substantial evidence to support any inference of unlawful discrimination, i.e., that there was not sufficient evidence on the record as a whole to support the *722finding of discrimination (Executive Law, §§ 298, 297-a, subd 7).
Although there is in this record evidence which might provoke conjecture as to whether the railroad had discriminated against the complainant, we agree with the Appellate Division that such evidence does not rise to a level sufficient to sustain the order of the division or the Appeal Board.
Accordingly the order of the Appellate. Division should be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.